Citation Nr: 1113547	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-26 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.

3.  Entitlement to service connection for a neck disability, to include as secondary to a left knee disability.

4.  Entitlement to service connection for a low back disability, to include as secondary to a left knee disability.

5.  Entitlement to service connection for a left shoulder disability, to include as secondary to a left knee disability.

6.  Entitlement to service connection for a left elbow disability, to include as secondary to a left knee disability.

7.  Entitlement to service connection for a left wrist disability, to include as secondary to a left knee disability.

8.  Entitlement to service connection for a left hip disability, to include as secondary to a left knee disability.

9.  Entitlement to service connection for a left ankle disability, to include as secondary to a left knee disability.

10.  Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1, 1978 to August 17, 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 Regional Office (RO) in Muskogee, Oklahoma rating decision, which denied the claims on appeal.

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a current left knee disability that is etiologically related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against finding that the Veteran has a current right knee disability that is etiologically related to a disease, injury, or event in service.

3.  The preponderance of the evidence is against finding that the Veteran has a current neck disability that is etiologically related to a disease, injury, or event in service.

4.  The preponderance of the evidence is against finding that the Veteran has a current low back disability that is etiologically related to a disease, injury, or event in service.

5.  The preponderance of the evidence is against finding that the Veteran has a current left shoulder disability that is etiologically related to a disease, injury, or event in service.

6.  The preponderance of the evidence is against finding that the Veteran has a current left elbow disability that is etiologically related to a disease, injury, or event in service.

7.  The preponderance of the evidence is against finding that the Veteran has a current left wrist disability that is etiologically related to a disease, injury, or event in service.

8.  The preponderance of the evidence is against finding that the Veteran has a current left hip disability that is etiologically related to a disease, injury, or event in service.

9.  The preponderance of the evidence is against finding that the Veteran has a current left ankle disability that is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a current left knee disability that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  The Veteran does not have a current right knee disability that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

3.  The Veteran does not have a current neck disability that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

4.  The Veteran does not have a current low back disability that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

5.  The Veteran does not have a current left shoulder disability that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

6.  The Veteran does not have a current left elbow disability that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

7.  The Veteran does not have a current left wrist disability that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

8.  The Veteran does not have a current left hip disability that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

9.  The Veteran does not have a current left ankle disability that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in April 2007 and May 2007 satisfied many of the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The April 2007 letter also explained how to establish service connection on a secondary basis.  The letters explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  In that regard, the Board notes the Veteran claims certain service treatment records regarding treatment following his claimed August 1978 fall down a 180 foot cliff were either never created or have been lost.  The RO submitted multiple requests for additional records from Camp Bullis Military Training Camp, where the Veteran claims the accident occurred, but the claims file indicates that the only response was that the reserve records had already been provided to VA.  The Board has not indicated that he has received treatment at a VA facility for his claimed disabilities.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not identified any records not associated with the claims file that he believes would be helpful to his claims.  

Furthermore, as will be discussed below, the Board finds the Veteran's representations as to this claimed incident less than credible and, as such, remand for further requests of any documents of the purported 180 foot fall would serve no useful purpose.  In this regard, the Board acknowledges that a fall is documented as having occurred in service in August 1978; however, contemporaneous treatment records reveal that the fall was of much less severity than is now being asserted, and that the only documented accompanying injury was limited to the left middle finger.  In fact, contemporaneous records also show the Veteran specifically denied experiencing much of the symptomatology that he now reports experiencing at the time of his fall and thereafter.  Under these circumstances, the Board finds that it is very unlikely that additional service records relating to a fall in August 1978 exist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Board concludes an examination is not needed with respect to the Veteran's multiple orthopedic claims.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of: (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Again, as will be discussed in greater detail below, the Board believes there is no credible evidence suggesting an association between any alleged current disability and any event, injury, or disease in service.  Specifically, there is no credible evidence of continuity of left knee or other orthopedic problems from service or competent and credible evidence indicating a link between the Veteran's current left knee and other orthopedic problems and his military service.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with these claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  In the instant case, there is no presumed service connection because the Veteran was not diagnosed with arthritis of either knee, neck, low back, left shoulder, left elbow, left wrist, left hip, or left ankle within one year of service.  

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, generally competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Left Knee

The Veteran alleges he has a left knee disability due to injuries sustained during a fall down a 180 foot cliff during a mandatory run as part of his training at Camp Bullis Military Training Camp on or about August 16, 1978.  The Veteran asserts that while on a 12 mile run in full battle gear he stepped on a rock that gave way and sent him down a 180 foot cliff that was a near vertical drop.  The Veteran claims that he held on tightly to his M60 machine gun during the fall so that the gun would not fall on him at the bottom of the hill.  The Veteran claims to have lost consciousness on multiple occasions, both during the fall, in the immediate aftermath, and in the ensuing hours.  He asserts that after regaining consciousness from the fall his fellow service members were gathered around him looking down at him.  The Veteran stated that he lost consciousness again and awoke in the infirmary where a doctor was giving him a shot for pain and stitching up his multiple wounds.  He did not remember any x-rays being taken.  Afterward, the doctor provided two boxes of codeine.  He also stated that 65 to 75 percent of his fatigues were torn off the left side of his body.  The Veteran thereafter claims to have returned to his unit and completed the run, although the commanding officer told him that because he survived such a fall he did not have to carry his M60.  The Veteran indicated that the next day he was extremely sore and had great difficulty dressing himself.  The Veteran claims that he never saw another military doctor about the fall.

Initially, the Board notes that the Veteran's service treatment records do not confirm the alleged 180 foot fall and resulting left knee injuries and treatment.  Significantly, an August 19, 1978 treatment record from Tinker Air Force Base notes that the Veteran injured his left middle finger when he fell down with an M60 on Wednesday [August 16] of that week at Camp Bullis while in training for air base ground defense.  The Veteran continued to have swelling and ecchymosis of the digit with limited painful motion at the first joint.  The Veteran reported that he was seen by a doctor at Camp Bullis and told to return if swelling of the digit continued to occur.  The treatment record failed to note any complaints or treatment for a left knee problem.  Moreover, in a contemporaneous August 19, 1978 Report of Medical History, the Veteran indicated that his health was "now[] good" and also denied a history of broken bones; arthritis, rheumatism, or bursitis; bone, joint or other deformity; lameness; painful or "trick" shoulder or elbow; recurrent back pain; "trick" or locked knee; foot trouble; neuritis; or periods of unconsciousness.  The Veteran did note a history of cramping in the legs.  In addition, the Veteran denied any illness or injury other than those already noted.  Finally, the doctor's notation on the report indicated that the Veteran denied any history of disturbances of consciousness and all other significant medical or surgical history.

After service, there is no evidence of medical treatment for or reports of left knee problems until March 2007, immediately prior to the Veteran filing his claim for entitlement to service connection and nearly 30 years after the claimed in-service fall.  At that time, the Veteran complained of current right knee pain, but noted a past history of knee issues in service and that his left knee had been the more problematic knee when he was younger.  The Veteran indicated in October 2007 that he injured his left knee in the military in 1978 when running, stepping on a rock, and sliding down a cliff.  Thereafter, the Veteran reported intermittent pain and swelling, with occasional instability.  The Veteran appears to have had surgery for a meniscal injury of the left knee in approximately January 2008.  A subsequent July 2008 treatment record indicated diminished but ongoing left knee pain.  The assessment was left knee pain, likely secondary to his meniscus as he appeared intact otherwise.  

An August 2009 letter from the Veteran's private doctor indicated that he had been treating the Veteran since 1997 for several orthopedic injuries.  In addition, the physician indicated, 

By his history, in 1978 he suffered an injury by falling off a cliff during his training for the Security Specialist Tactical Police at Camp Bullis Texas.  We have been treating him for pain and joint dysfunction in his left knee, left shoulder, and left elbow.  Due to the description of the accident and injury, it is medically possible that his current orthopedic issues are directly related to his injury in training.  The trauma related to the accident is a likely cause of his current joint issues.

Based on the evidence of record, the Board concludes that service connection for a left knee disability is not warranted.  The evidence of record indicates that the Veteran had a meniscal injury of the left knee during the appellate time period.  That said, the Board finds there is no credible and competent evidence of record demonstrating that the claimed August 1978 in-service 180 foot fall occurred or that there was a continuity of left knee problem symptomatology since service.  In reaching this decision, the Board has considered the Veteran's statements and descriptions of the in-service injuries, and his assertions of a continuity of symptomatology thereafter.  That said, the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to the circumstances of his in-service injuries and continuity of left knee problems are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.  

The Board finds the Veteran's report of the 180 foot fall in August 1978 and resulting injuries inconsistent with the medical evidence of record and the Veteran's own contemporaneous statements.  The Veteran now claims to have injured his left knee during the fall, as well as receiving multiple stitches and losing consciousness on multiple occasions during, immediately following, and over the course of multiple hours following the fall.  Significantly, the Veteran sought treatment several days after his fall at Camp Bullis.  This treatment record makes no mention of the Veteran's current claims of multiple losses of consciousness, multiple stitches for wounds incurred, or any complaints of left knee problems.  Instead, the treatment record notes only prior treatment for and current complaints of swelling and ecchymosis of the left middle finger, causing limited painful motion.  The Board finds it stretching the bounds of credulity to believe that had the Veteran experienced multiple losses of consciousness, multiple stitches, total body pain and soreness the next day, and a significant left knee injury that his sole complaint just 3 days later would be for a swollen left middle finger.  The contemporaneous Report of Medical History, moreover, specifically denied any history of loss of consciousness, knee problems, or illness or injury not otherwise noted.  In addition, on the Report of Medical History, in regards to a history of swollen or painful joints or head injury the Veteran indicated "DON'T KNOW", but the Board notes that he checked "DON'T KNOW" for the entire column of over 20 conditions.  Given the Veteran's statement that his health was good and his answers to the conditions in the other two columns of the Report, the Board concludes that the Veteran likely intended to check "NO" for these conditions.  The Veteran again denied a history of disturbances of consciousness or other significant medical history to the examining physician.

The Board has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether he experienced injury or complaints in service.  Rather, this is a case in which the record shows, at most, a minor fall at Camp Bullis that resulted only in minor swelling of the left middle finger and no disability or complaints of knee problems at separation from active service.    

Based on the foregoing contemporaneous medical evidence and lay statements that show, at most, a minor fall at Camp Bullis resulting in swelling of the left middle finger, the Veteran's current description of the fall appears to be wildly exaggerated.  In short, the Board gives greater credence and weight to the contemporaneous medical records and the Veteran's statements filed in this matter than to the recent assertions describing the incidents of the August 1978 fall and his representations of a continuity of left knee symptomatology, which were first made nearly 30 years after the claimed incident and immediately prior to filing a claim for entitlement to service connection.  Regardless of whether the Veteran is purposely mischaracterizing the events in service and thereafter or unintentionally doing so, the ultimate conclusion is that his statements are simply not credible evidence.  As discussed above, there are objective documents and the Veteran's own statements that refute his claim of sustaining serious injuries as a result of a 180 foot fall off a cliff in August 1978, which renders his current representations as to such an incident and to a continuity of left knee problems since service less than credible.  Because of the inconsistency, the Board finds that the Veteran's allegations have no probative value.

With respect to the August 2009 letter from the Veteran's private physician that his fall off a cliff might be the cause of his current orthopedic problems, this statement appears to have been based solely on the representations of the Veteran, and the Board finds any such representations problematic given the evidence of record.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record).  As discussed above, the Board has found the Veteran's representations regarding the 180 foot fall off a cliff in August 1978 less than credible.  As such, the Board finds the August 2009 letter of no probative value, as the etiology opinion was based in large measure on the Veteran's incredible statements regarding a 180 foot fall off a cliff that caused significant injuries.  For the same reason, the Board has considered the statements provided from the Veteran's son and sisters, but finds them of no probative value as they are based wholly on the Veteran's incredible representation of the events.  To the extent that the representations are based on the individual's personal knowledge and observation, the Board finds the statements less than credible given the clear contemporaneous medical and lay evidence.

As there is no credible evidence of a continuity of symptomatology since service, no indication that the Veteran is competent to render a medical opinion otherwise linking his current disability to service, and there is no other medical evidence linking any current left knee disability to any incident of military service, the Board concludes that the preponderance of the evidence is against granting service connection.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a left knee disability must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Right Knee, Neck, Low Back, Left Shoulder, Left Elbow, Left Wrist, Left Hip, and Left Ankle

Any disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310 (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran claims that he has a right knee disability due to overcompensating for left knee problems.  In addition, the Veteran claims current neck, low back, left shoulder, left elbow, left wrist, left hip, and left ankle disabilities due to his left knee problems.  The Veteran's service treatment records reflect no symptomatic complaints, treatment for, or diagnoses of knee, neck, low back, shoulder, elbow, wrist, hip, or ankle problems, other than a report of cramps in the legs in August 1978.  

In this case, the Veteran does not allege his right knee, neck, low back, left shoulder, left elbow, left wrist, left hip, or left ankle problems began while in the service.  Rather, he alleges his current problems developed after service as a result of his left knee.

The Board notes the Veteran is competent to report right knee, neck, low back, left shoulder, left elbow, left wrist, left hip, and left ankle pain and other observable symptoms.  In addition, the Veteran has current diagnoses of left shoulder tendonitis and left elbow epicondylitis, as well as an indication of meniscal damage of the right knee.  The crucial inquiry, therefore, is whether the Veteran has indication of a right knee, neck, low back, left shoulder, left elbow, left wrist, left hip, or left ankle disability that was incurred in or aggravated by his military service.  For the reasons and bases set forth below, the Board concludes he does not.  

With respect to the Veteran's claim that his current right knee, neck, low back, left shoulder, left elbow, left wrist, left hip, and left ankle problems were caused or aggravated by a left knee disability, as discussed above, service connection has not been established for a left knee disability.  As such, service connection may not be established for a right knee, neck, low back, left shoulder, left elbow, left wrist, left hip, or left ankle disability, as secondary to service-connected left knee disability, as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

With regards to otherwise granting service connection on a direct basis, as noted above, service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service or symptomatology was consistent from service.  38 C.F.R. 3.303(d).  Currently, there is no evidence of record indicating the Veteran was treated for or diagnosed with a right knee, neck, low back, left shoulder, left elbow, left wrist, left hip, or left ankle disability in service, nor does the Veteran currently argue any right knee, neck, low back, left shoulder, left elbow, left wrist, left hip, or left ankle disability began in service or that he experienced a continuity of symptomatology from service.  

Furthermore, no probative medical opinion has related any current right knee, neck, low back, left shoulder, left elbow, left wrist, left hip, and left ankle disability directly to service or any other incident of military service.  In that regard, the Board notes that the August 2009 letter from the Veteran's private physician, discussed above, suggests a link between the Veteran's left shoulder and left elbow disabilities and his 1978 in-service fall.  As discussed above, however, the Board finds the Veteran's currently reported circumstances of the August 1978 fall not credible.  As such, any etiology opinion based on these incorrect facts is of no probative value and may not serve as the basis for granting entitlement to service connection.  For the same reason, the Board finds the August 2008 treatment record wherein the Veteran reported that his left shoulder problems were due to a 1995 [sic] fall off a cliff in the military of no probative value.  Therefore, service connection for a right knee, neck, low back, left shoulder, left elbow, left wrist, left hip, and left ankle disability on a direct basis is not warranted.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).













                                                                  CONTINUED ON NEXT PAGE 

ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a left elbow disability is denied.

Entitlement to service connection for a left wrist disability is denied.

Entitlement to service connection for a left hip disability is denied.

Entitlement to service connection for a left ankle disability is denied.


REMAND

The Veteran also is seeking entitlement to service connection for hearing loss.  The Veteran claims he developed hearing loss as a result of his military service.  After a thorough review of the Veteran's claims file, the Board has determined that additional development is necessary prior to the adjudication of this claim. 

As noted above, the duty to assist required under the VCAA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board notes the Veteran's service treatment records do not include complaints or diagnoses of hearing loss during service, including at the time of separation.  The Veteran's February 2008 notice of disagreement, however, indicated that his most recent audiogram showed significant left ear hearing loss.  In addition, the Veteran indicated on his April 2007 claim that his hearing loss began in 1978, suggesting an assertion of continuity of hearing problems from service.  Given the Veteran's lack of an audiogram at separation, his potential in-service noise exposure, the suggestion of continuity of hearing problems from service, and his reports of current hearing loss, the Board concludes that a VA examination is warranted to determine whether he currently has a hearing loss disability that was incurred in or aggravated by his military service.  

In addition, the Board notes that the private audiogram referenced by the Veteran that he indicated showed significant left ear hearing loss is not of record.  The RO/AMC should request the referenced audiogram and any additional evidence with respect to the Veteran's claimed hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide all evidence in his possession regarding his claim for entitlement to service connection for hearing loss, to include the "hearing test" referenced in the February 2008 notice of disagreement, or provide signed authorization for VA to obtain these records directly from the treatment provider(s).

2.  After the above has been completed, to the extent possible, schedule the Veteran for appropriate VA examination for hearing loss.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, obtaining a complete history from the Veteran, and conducting a thorough physical examination, including any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran has a hearing loss disability that has been caused or aggravated by his military service, taking into consideration the Court's opinion in Hensley v. Brown, 5 Vet. App. 155 (1993) that, even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


